Title: To James Madison from George Joy, 8 October 1810 (Abstract)
From: Joy, George
To: Madison, James


8 October 1810, Gothenburg. Continues “the thread of my discourse of yesterday.” Stresses the importance of JM’s appointing good men to office in the region and hopes to recommend, as he promised, a good man for the consulship at Gothenburg. Is going to Copenhagen and regrets not being able to accomplish his purposes here. Believes that Sweden, having elected a French prince to its throne, will not be able to escape from the Continental System. Mentions Danish affairs and thinks that Denmark will be subjected to new French duties. Digresses at length about his financial difficulties and argues the merits of formal and informal diplomatic representation in the region. Tends to favor informal representation but would not be averse to acting in an official capacity should JM so decide. Promises to continue the discussion.
